 1   Steven G. Rosales
     Attorney at Law: 222224
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562)868-5886
 4   Fax: (562)868-5491
     E-mail steven.rosales@rohlfinglaw.com
 5
     Attorneys for Plaintiff ELVIRA ALEJANDRE PONCE GARCIA
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                       NORTHERN DISTRICT OF CALIFORNIA
 9
10
     ELVIRA ALEJANDRE PONCE                    )   Case No.: 4:18-cv-01764-KAW
11   GARCIA,                                   )
                                               )   STIPULATION TO EXTEND
12                Plaintiff,                   )   BRIEFING SCHEDULE
                                               )    ORDER
13         vs.                                 )
                                               )
14   NANCY A. BERRYHILL, Acting                )
                                               )
15   Commissioner of Social Security,          )
                                               )
16                Defendant                    )
17
18         TO THE HONORABLE KANDIS A. WESTMORE, MAGISTRATE JUDGE OF
19   THE DISTRICT COURT:
20         Plaintiff Elvira Ponce (“Plaintiff”) and defendant Nancy A. Berryhill, Acting
21   Commissioner of Social Security (“Defendant”), through their undersigned counsel
22   of record, hereby stipulate, subject to the approval of the Court, to extend the time
23   for Plaintiff to file Plaintiff’s Motion for Summary Judgment or Remand to
24   December 21, 2018; and that Defendant shall have until January 22, 2019, to file
25   her opposition, if any is forthcoming. Any reply by plaintiff will be due January
26   29, 2019.
27
                                              -1-
28
 1         An extension of time is needed in order to properly address the issues within
 2   the administrative record in this matter. Counsel sincerely apologizes to the court

 3   for any inconvenience this may have had upon it or its staff.

 4
     DATE: November 21, 2018         Respectfully submitted,
 5
                                     LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                           /s/ Steven G. Rosales
 7                                   BY: _________________________
                                     Steven G. Rosales
 8                                   Attorney for plaintiff
 9
     DATED: November 21, 2018 ALEX G. TSE
10                            United States Attorney
11
12
                                     */S/- Tina Naicker
13
                                     _________________________________
14
                                     Tina Naicker
15                                   Special Assistant United States Attorney
                                     Attorney for Defendant
16                                   [*Via email authorization]
17
18
19
20
21
22
23
24
25
26
27
                                              -2-
28
 1         IT IS HEREBY ORDERED that plaintiff may have an extension of time, to
 2   and including December 21, 2018, in which to file Plaintiff’s Motion for Summary
 3   Judgment or Remand; Defendant may have an extension of time to January 22,
 4   2019 to file her opposition, if any is forthcoming. Any reply by plaintiff will be
 5   due January 29, 2018.
 6         IT IS SO ORDERED.
 7   DATE: November 26, 2018
 8                                   _______________________________________
                                     THE HONORABLE KANDIS A. WESTMORE
 9                                   UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
